Citation Nr: 1806289	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  10-49 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for thoracolumbar strain prior to February 14, 2012.

2. Entitlement to a rating in excess of 20 percent since February 14, 2012.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1986 to June 1988, November 1989 to November 1993, and December 2004 to February 2006.   The issue on appeal was previously remanded by the Board in June 2017.


FINDINGS OF FACT

1.  For the rating period prior to February 14, 2012, the spine disability has been manifested by subjective complaints of pain and limitation of motion; objective findings do not include unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes lasting at least six weeks during any 12-month period.

2.  For the rating period prior to August 29, 2017, the Veteran had left lower extremity radiculopathy of mild severity.

3.  For the rating period since February 14, 2012, the spine disability has been manifested by subjective complaints of intermittent pain in the low back with radiation into the left hip; objective findings include flexion of the spine limited to 50 degrees, with pain with no additional loss of motion with repetitive testing. There was no ankylosis.


CONCLUSIONS OF LAW

1.  For the rating period prior to February 14, 2012, the criteria for a rating in excess of 40 percent for thoracolumbar strain have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2017).

2.  For the rating period prior to August 29, 2017, the criteria for a separate 10 percent rating, but no higher, for left lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8521 (2016).

3.  For the rating period since February 14, 2012, the criteria for a rating in excess of 20 percent for thoracolumbar strain with degenerative joint disease and degenerative disc disease have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, DCs 5237, 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3. In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The provisions of DC 5243 reflect that intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. Under DC 5243, a maximum 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months. Note (1) to DC 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

By way of procedural background, the Veteran filed a claim for an increased rating for his lumbar spine disability in April 2009.  In an October 2009 rating decision, the RO continued a 40 percent rating and he filed a timely notice of disagreement (NOD) in August 2010.  A statement of the case (SOC) was issued in November 2010, and he filed a substantive appeal in December 2010.  

Thereafter, in an August 2013 rating decision, the RO decreased the Veteran's spine disability rating to 20 percent effective February 14, 2012.  The Board notes that, because this reduction did not result in a decrease in the overall amount of compensation payable, the due process requirements of 38 C.F.R. § 3.105(e) do not apply.  VAOPGCPREC 71-91.  Moreover, as the 40 percent rating was effective October 18, 2007, it was in effect for less than five years at the time of the February 2012 reduction.  Therefore, the provisions of 38 C.F.R. § 3.344 are also inapplicable.  

Thus, the only remaining questions are whether a rating in excess of 40 percent is warranted for the period prior to February 14, 2012, and whether a rating in excess of 20 percent is warranted since February 14, 2012.

The evidence includes a May 2009 VA spine examination.  During the evaluation, the examiner indicated that the Veteran had chronic low back pain with "newer onset L sciatica."  MRI results showed mild degenerative disc disease.  The Veteran reported numbness and tingling down the left leg and indicated that he would sometimes fall when his sciatic nerve was bothering him.  Upon range of motion testing, flexion was limited to 35 degrees.  After repetitive use testing, flexion was limited to 15 degrees due to pain.  The examiner also indicated that once a month, the Veteran required bedrest due to flare-ups associated with his spine disability.  

In a February 2012 VA examination, flexion of the spine was limited to 40 degrees, with pain starting at 25 degrees.  After repetitive use testing, flexion was limited to 35 degrees due to pain.  The Veteran complained of back pain every day.  During flare-ups, his pain was noted to be a 9/10.  The examiner noted that the Veteran did not have radicular pain or any other signs of radiculopathy.  Incapacitating episodes due to IVDS were noted to occur for at least 2 weeks, but less than 4 weeks in the last 12 months.  

The Veteran was afforded a VA examination in January 2016.  During the evaluation, he reported continuous back pain daily.  He reported worsening symptoms in the last 2-3 years.  Upon range of motion testing, flexion of the spine was limited to 40 degrees, with pain.  After repetitive use testing, there was no additional loss of motion.  There was no ankylosis or radiculopathy.  He was not noted to have IVDS.

Pursuant to the Board's remand, the Veteran was afforded a VA examination in July 2017.  During the evaluation, he reported having intermittent pain in his lower back off and on throughout the day.  He indicated that his back pain would frequently radiate into his left hip.  Pain was triggered by sitting, standing, or walking for too long.  He also had back pain with bending/twisting or heavy lifting. It was noted that he had left lower extremity radiculopathy symptoms of numbness and tingling.  Upon range of motion testing, flexion of the spine was limited to 50 degrees, with pain.  After repetitive use testing, there was no additional loss of motion in flexion.  There was no ankylosis or radiculopathy.  The Veteran was not noted to have IVDS.

Upon review of all evidence of record, both lay and medical, a rating higher than 40 percent is not warranted for the rating period prior to February 14, 2012.  First, the evidence does not show that the entire thoracolumbar spine or entire spine is in a position of unfavorable ankylosis or the equivalent of unfavorable ankylosis. 

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28th ed. 1994) at 86). Ankylosis is also defined as a stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  As the Veteran is able to perform extension or flexion, his spine, by definition, does not demonstrate ankylosis.

Moreover, the 40 percent rating represents the maximum rating for limitation of motion.  Therefore, further analysis regarding any additional functional limitations pursuant to DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that 38 C.F.R. § 4. 40 and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect).

Further, the evidence discussed above does not show that the Veteran has had incapacitating episodes of IVDS lasting at least six weeks during any 12-month period as required under DC 5243.  For these reasons, the medical evidence weighs against a rating in excess of 40 percent for the Veteran's lumbar spine disability for the rating period prior to February 14, 2012.

Regarding the rating period beginning February 14, 2012, at the time of the February 2012 VA examination, the Veteran was found to have flexion of the thoracolumbar spine limited to 40 degrees (i.e., greater than 30 degrees); pain wan noted to begin at 25 degrees.  As such, when considering where pain began, the Veteran continued to have forward flexion of the thoracolumbar spine to less than 30 degrees.    

Moreover, although range of motion testing was conducted in subsequent January 2016 and July 2017 VA examinations and showed flexion limited to 40 and 50 degrees (respectively), the examiners did not indicated where pain began.  As such, these examinations are of reduced probative value.  Further, the Veteran has consistently reported having back pain that was triggered by sitting, standing, or walking for prolonged periods of time.  He has also complained of back pain with bending/twisting or heavy lifting.

For these reasons, a higher rating is not warranted.  As noted, range of motion testing was consistent with a 20 percent rating (i.e. flexion greater than 30 degrees but not greater than 60 degrees).  Moreover, guarding resulting in an abnormal gait was not shown.  As such, a 20 percent rating is warranted.

With respect to neurological abnormalities, VA regulations require that consideration not only be given to the orthopedic manifestations but to any associated objective neurologic abnormalities, which are to be evaluated separately under the appropriate diagnostic code. 

In this case, in November 2017, the RO granted service connection for left lower extremity radiculopathy effective August 29, 2017.  Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, 20 percent for moderate incomplete paralysis, 40 percent for moderately severe incomplete paralysis, 60 percent for severe incomplete paralysis, and 80 percent for complete paralysis of the sciatic nerve.  

Upon review of the evidence of record, the Veteran's radiculopathy of the left lower extremity has been present throughout the entire rating period on appeal and has been manifested by, at most, "mild" incomplete paralysis of the nerve.  

In this regard, the RO granted service connection for radiculopathy based on an August 29, 2017, neurology EMG report which showed subacute to chronic left L5 lumbar radiculopathy; however, the Veteran has consistently complained of radicular symptoms in the left lower extremity throughout the rating period on appeal.  See e. g., May 2009 VA spine examination (indicating chronic low back pain with "newer onset L sciatica"); see also July 2017 VA examination (Veteran reported having intermittent pain in his lower back off and on throughout the day that frequently radiated into his left hip).  

For these reasons, a separate 10 percent rating for mild left lower extremity radiculopathy is warranted for the entire rating period on appeal prior to August 29, 2017.  As there is no indication in the evidence of record that the Veteran's radiculopathy is more than mild, a rating in excess of 10 percent is not warranted.  

With respect to the Veteran's claims, the Board has also considered his statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's [left shoulder disability] has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which these disabilities are evaluated.  Moreover, as the examiner has the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinion great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeals are denied.

Moreover, an inferred claim for a total disability rating based on individual unemployability (TDIU) has not been raised by the Veteran or the evidence of record.  The record indicates that the Veteran is gainfully employed.  Therefore, the issue of entitlement to a TDIU has not been reasonably raised by the record or by the Veteran at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Next, the Board notes that the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



ORDER

For the rating period prior to February 14, 2012, a rating in excess of 40 percent for thoracolumbar strain is denied.

For the rating period prior to August 29, 2017, a separate 10 percent rating, but no higher, for left lower extremity radiculopathy is granted.

For the rating period since February 14, 2012, a rating in excess of 20 percent for thoracolumbar strain is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


